NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-10133

              Plaintiff - Appellee,              D.C. No. 3:09-cr-08073-PGR-1

  v.
                                                 MEMORANDUM *
NATHAN BROOKS MANUELITO,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Arizona
                Paul G. Rosenblatt, Senior District Judge, Presiding

                            Submitted March 13, 2012 **
                             San Francisco, California

Before: McKEOWN and M. SMITH, Circuit Judges, and ROTHSTEIN, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for Western Washington, sitting by designation.
      Defendant-Appellant Nathan Brooks Manuelito appeals his conviction for

intentional and reckless assault, resulting in serious bodily injury. As the facts and

procedural history are familiar to the parties, we do not recite them here except as

necessary to explain our disposition. We have jurisdiction under 28 U.S.C. § 1291.

We affirm.

      Manuelito argues that the self-defense jury instruction was erroneous

because it did not explicitly state that the government has the burden of disproving

each of the three elements of self-defense beyond a reasonable doubt. The

government first contends that Manuelito waived this argument under the “invited

error” doctrine because he requested the model jury instruction that the court

provided to the jury. See United States v. Guthrie, 931 F.2d 564, 567 (9th Cir.

1991) (“When the defendant himself proposes the jury instruction he later attacks

on appeal, review is denied under the ‘invited error’ doctrine.”). We disagree. The

invited error doctrine only applies if the defendant was aware that he was

relinquishing a known right. See United States v. Romm, 455 F.3d 990, 1004 n.17

(9th Cir. 2006). There is no evidence in the record that Manuelito’s trial counsel

believed that the model jury instructions were flawed.

      As to the merits of Manuelito’s argument, we agree with the government

that the trial court properly instructed the jury. The trial court used this circuit’s


                                            2
Model Criminal Jury Instruction 6.7, which states that the government “must prove

beyond a reasonable doubt that the defendant did not act in reasonable self-

defense.” In United States v. Ramirez, 537 F.3d 1075, 1083 (9th Cir. 2008), we

stated that this model jury instruction “properly informed the jury that the

government bore the burden of disproving [the defendant’s] defense.” Manuelito

relies on United States v. Pierre, 254 F.3d 872 (9th Cir. 2001) and United States v.

Sanchez -Lima, 161 F.3d 545 (9th Cir. 1998), in which we reversed convictions

because of improper self-defense jury instructions. However, those cases are

inapposite because they involved an older version of the self-defense model jury

instruction that did not specifically instruct the jury that the government had the

burden of disproving self-defense. Indeed, in Pierre, we stated that the revised

jury instruction, used in Manuelito’s case, “has been amended to reflect the holding

in Sanchez-Lima.” 254 F.3d at 876, n.1. Accordingly, the jury instruction was

appropriate, and we affirm Manuelito’s conviction.

      AFFIRMED.




                                           3